Citation Nr: 0430496	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION


The veteran had active service and considerable combat 
experience behind enemy line in the O.S.S. from March 1943 to 
October 1945.  His military decorations included the Combat 
Infantryman's Badge and two Purple Heart Medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by the RO 
that denied service connection for the cause of the veteran's 
death.  In November 2004 the Board granted the appellants 
motion to advance this case on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's certificate of death indicates that he died in 
June 2001. The cause of death was listed as sepsis and 
congestive heart failure, Mericillin resistant staph 
infection, and mitral regurgitation.  During his lifetime the 
veteran was service-connected for post-traumatic stress 
disorder, evaluated as50 percent disabling; degenerative 
joint disease of the right knee, evaluated as 10 percent 
disabling; degenerative joint disease of the left knee, 
evaluated as 10 percent disabling; pes planus, evaluated as 
30 percent disabling; and a scar as a residual of a shell 
fragment wound to Muscle Group IX, evaluated as 20 percent 
disabling.  His combined service connected disability rating 
was 90 percent.  

Review of the record shows that in a statement received in 
September 1969, the veteran reported that he was receiving 
Social Security Administration (SSA) benefits.  This was 
proximate to the time of a reported medical retirement.  
Records pertaining to the award of these benefits are 
relevant to the claims at issue in this appeal. VA has a duty 
to assist in gathering Social Security records when put on 
notice that the veteran is receiving those benefits. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992). The records from SSA have 
not been associated with the veteran's claims file.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The AMC or RO should request any 
medical records and decisions pertaining 
to the veteran's 1969 award of SSA 
disability benefits.  

2.  Then, the AMC or RO should 
readjudicate the claim. If the benefits 
sought continue to be denied the RO 
should issue a supplemental statement of 
the case. Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



